Citation Nr: 1502283	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to a higher rating, greater than 40 percent for degenerative disc disease of the thoracolumbar spine.

Entitlement to an increased rating, greater than 10 percent for sciatica of the lower right extremity associated with degenerative disc disease of the thoracolumbar spine.

Entitlement to a higher initial rating, greater than 10 percent for left sciatic nerve involvement associated with degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1977 to March 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Throughout the entire rating period, degenerative disc disease of the thoracolumbar spine has been productive of ankylosis of the spine.

2.  Throughout the entire rating period, sciatica of the lower right extremity associated with degenerative disc disease of the thoracolumbar spine has been productive of mild but not moderate symptoms.

3.  Throughout the entire initial rating period, left sciatic nerve involvement associated with degenerative disc disease of the thoracolumbar spine has been productive of mild but not moderate symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 10 percent for sciatica of the lower right extremity associated with degenerative disc disease of the thoracolumbar spine have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial rating in excess of 10 percent left sciatic nerve involvement associated with degenerative disc disease of the thoracolumbar spine have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for left sciatic nerve involvement is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

The Veteran was previously awarded service connection for degenerative disc disease of the thoracolumbar spine, and associated sciatica of the lower right extremity.  Appeals of the initial ratings are not before the Board; rather the Veteran seeks an increased ratings for these disabilities.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014); see 38 C.F.R. § 4.124 (2014).

The Board has considered whether one or more additional ratings are warranted for neurological conditions other than those on appeal, and finds that no such rating is for application.  In so finding, the Board notes that in addition to lower extremity neurologic disorders, the Veteran has been awarded service connection for bowel incontinence, and the appeal of a rating for that disability is not currently before the Board.  The Board finds that there are no other neurologic disorders associated with the Veteran's degenerative disc disease, and thus no other separate ratings are warranted at this time.

The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities below.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

In a September 2008 statement, the Veteran reported that his activities were "very limited" due in part to medication which prevented him from driving.  His pain was severe, and that "[a]ny type of physical movement" made such pain worse.  During his VA examination that same month, he went on to report there were "very little activities I can perform without assistance due to the severity of the pain that I am experiencing every day."  The Veteran also indicated that he was "unable to stand or walk, bend or lift, tie my shoes, iron clothes or even use the restroom in a normal manner."

In August 2007, the Veteran reported that he had missed some days from work, and was experiencing a knot in his lower back, with frequent spasms, and numbness in the right foot.  Radiographic imaging revealed right side foraminal narrowing at the L3-4, L4-5, and L5-S1 levels.  Narrowing was more severe in the right at the L5-S1 level, probably due to osteophytes from the end plate, a disc bulge, and facet disease.  In November he complained of increased symptoms, which he described as "unbearable" at times.  He also continued to have radicular symptoms.

On evaluation in January 2008, the Veteran's gait was antalgic, and he used a cane.  He also had some loss of light touch and pinprick sensation in the right toe.  The spine had normal muscle tone, and range of motion in the upper and lower extremities was normal, though the lumbar and sacroiliac joints were tender to palpation.  In February, the Veteran was fitted with a lumbar corset, which he reported was helpful.

On VA examination in September 2008, the Veteran reported stiffness and numbness, but no loss of bladder or bowel control.  Pain in the lower back was constant, and traveled to both hips and down the right leg.  The Veteran described the pain as aching, oppressing, sharp and cramping.  He reported being unable to walk or stand for any length of time due to pain, the use of a cane, and the inability to exercises or lift more than ten pounds.  Physical examination showed posture and gait to be within normal limits, and the Veteran did not require the use of a brace, crutches, corrective shoes, or a walker.  The Veteran had full range of motion in all directions, but with pain throughout such motion.  Pain was the primary major functional impact, and motion was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  The examiner determined that the Veteran did not have intervertebral disc syndrome. 

During the neurologic portion of his VA examination, the Veteran reported constant pain in the right lower extremity.  The pain was localized, aching, oppressing, sharp and cramping.  When pain is present, the Veteran was able to function with medication, and he denied any resulting incapacitation.  Clinical neurological examination of the lower extremities showed that motor function and sensory functions were within normal limits, as were reflexes including bilateral knee jerk and ankle jerk.
 
In September 2009 the Veteran requested a new VA examination, suggesting that the prior examination had been too short and cursory.  At the same time he reported that his dependence on a cane had become worse and he now used a walker.  His experienced level of pain prevented him from doing household chores and he was reliant on others to do tasks such as mowing his lawn.

The Veteran had tenderness to palpation along the thoracic and lumbar spinous processes in June 2009, with mild spasms noted in the lumbar area.  It was revealed that he was not using his prescribed dosage of oxycodone routinely, thought he did endorse having used it the previous evening.  Neurologically, the Veteran had full strength in the lower extremities, and plantar response was intact.  He nonetheless reported that he had been "crying" in pain due to lower extremity neurologic symptoms earlier that weekend.  The Veteran was reportedly "insistent that [the healthcare provider] document that he has ankylosing of the spine" in order to support his increased rating.  The VA healthcare provider declined to make such an assessment because "none of his xrays [sic] support this diagnosis," though he offered to order a new x-ray imaging study.  The new study confirmed that in both the thoracic and lumbar spinal segments there was "no significant ankylosing."  During a neurologic assessment in September 2010 it was noted that the Veteran had full range of motion of the back.

In September 2010, the Veteran presented to a VA neurosurgery clinic with chronic low back and right leg pain that had recently been exacerbated.  He walked using a walker for assistance, and had right lower extremity numbness over the right toe.  The right lower back was tender to palpation along the buttock and right lower back, with a positive straight leg raise on the right but a negative cross leg rise.

In June 2012 the Veteran reported a dull constant pain, aching pain, with sharp pain radiating to the lower extremities.  He also had constant numbness, tingling, and a burning sensation in the in the lower extremities.  Imaging in 2012 confirmed right-sided foraminal narrowing at the L3-4, L4-5, and L5-S1 levels, with moderate spinal stenosis at the L4-5 level, and diffuse facet disease throughout the lumbar spine.

In September 2012, the Veteran reported that a sciatica nerve sensation was constantly running down the right leg, and that the right foot and left calf were numb.  He was in constant pain, and unable to have any kind of motion without severe pain.  He demonstrated guarding and/or muscle spasms, and though these symptoms did not result in abnormal gait or spinal contour, the Veteran did make constant use of a walker.  Muscle strength and reflexes were normal throughout the lower extremities, though sensory examination showed decreased sensation in the upper anterior thigh, thigh/knee, and foot/toes, bilaterally.  The examiner specifically described radiculopathy as mild in both lower extremities, including with respect constant and intermittent pain, paresthesias and/or dysesthesias and numbness.  Ankylosis was not present.

In an April 2013 addendum opinion, the VA examiner stated that the Veteran had had zero incapacitating episodes in the prior 12 months, and that the severity level of the affected femoral and sciatic bilateral nerves was mild.

Increased Rating for Degenerative Disc Disease of the Thoracolumbar Spine

The Veteran's thoracolumbar degenerative disc disease is rated as 40 percent disabling, effective April 16, 2007.  The disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5237 (2014) which, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, provides for a 40 percent disability rating on forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Finally, the Board notes that, with regard to unfavorable ankylosis, Note (5) directs that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2014).

After reviewing the entire claims file, the Board finds that the Veteran's thoracolumbar degenerative disc disease has been not more than 40 percent disabling for any period on appeal.  Specifically, as the foregoing shows, the Veteran does not have ankylosis of the entire thoracolumbar spine.  Although the Board recognizes that he experiences pain throughout motion, because he maintains motion at all, it cannot be said that this amounts to the functional equivalent of an ankylosed spine.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to report on those symptoms which are capable of lay observation, and thus his endorsement of symptoms such as pain and weakness are competent and probative of his level of back symptomatology.  Nonetheless, without evidence of ankylosing, a rating of greater than 40 percent cannot be awarded under 38 C.F.R. § 5237.

The Board has considered whether a rating of greater than 40 percent may be warranted under an alternative Code - to include 38 C.F.R. §4.71a, DC 5243.  This Code provides for a 60 percent rating on evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. §4.71a, DC 5243.  The Veteran has denied incapacitating episodes, and thus a 60 percent rating under this Code cannot be awarded.

Accordingly, the Board concludes that the Veteran's thoracolumbar degenerative disc disease disability has been not more than 40 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7

Increased Rating for Sciatica of the Lower Right Extremity, and Initial Rating for Left Sciatic Nerve Involvement

The Veteran's sciatica of the lower right extremity and left sciatic nerve involvement are both rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  (2014).

DC 8520 provides a 10 percent rating for evidence of mild incomplete paralysis of the sciatic nerve, a 20 percent rating for moderate incomplete paralysis.  A 40 percent rating is provided on evidence of moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Finally, an 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520 (2014).  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

In the case of both left and right sciatic nerve disabilities, the Board finds that ratings of greater than 10 percent are not warranted.  The Veteran's primary complaint has been that of pain, with some evidence of reduced sensation.  There has been no evidence of atrophy or impaired function, and the Board thus finds that the Veteran's symptoms have been wholly sensory.  

As symptoms have not been moderate or worse in either lower extremity, at any time during the periods on appeal, ratings of greater than 10 percent are not for application.  The preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for the service-connected back and neurologic disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional limitation of motion (to include as due to such factors as pain, weakness, fatigability, incoordination), radiographic evidence, and both severity and scope of neurologic symptoms; thus, the demonstrated manifestations - namely pain, with limitation of motion and mobility - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities, bowel incontinence and a mood disorder, in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the Veteran has been granted a total disability rating based on individual unemployability, effective July 6, 2009.  Prior to this date, the record does not reveal that the Veteran was rendered unemployable by virtue of his degenerative disc disease or associated low extremity neurologic disorders; thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran August 2008.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2010.

The Veteran's appeal regarding the initial rating assigned for left sciatic nerve involvement arises from the initial evaluation following the establishment of service connection for the disability.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in September 2008 and September 2012 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiners were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his back and lower extremities.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is denied.	

A rating in excess of 10 percent for lower right extremity associated with degenerative disc disease of the thoracolumbar spine is denied.	

An initial rating in excess of 10 percent for left sciatic nerve involvement associated with degenerative disc disease of the thoracolumbar spine is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


